      Case: 4:21-cv-00582-JMB Doc. #: 7 Filed: 05/25/21 Page: 1 of 3 PageID #: 85




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 PETER FISCHER,                                       )
 individually and on behalf of all others             )
 similarly situated,                                  )
                                                      )
          Plaintiffs,                                 )   Case No. 4:21-cv-00582-JMB
                                                      )
 v.                                                   )
                                                      )
 CONOPCO, INC., d/b/a “UNILEVER,”                     )
 DOES 1 through 10,                                   )
                                                      )
          Defendants.                                 )

              CONSENT MOTION FOR EXTENSION OF TIME TO FILE ANSWER

         Defendant Conopco, Inc., d/b/a “Unilever” (“Unilever”) hereby moves for an extension of

time to answer the complaint. In support of this motion, Unilever states as follows:

         1.      This case was removed on May 20, 2021.

         2.      Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Unilever’s answer is due on May 27, 2021.

         3.      Due to the length and complexity of the complaint, Unilever requires additional

time to analyze the allegations and prepare its responses and defenses. Unilever requests an

additional 14 days to respond to the complaint, or until June 10, 2021.

         4.      Unilever has contacted Plaintiff’s counsel, and he consents to the requested

extension of time.

         WHEREFORE, for good cause shown, Unilever requests an additional 14 days, through

June 10, 2021, to file an answer to the complaint in this case, and for any further relief the Court

deems just.
  Case: 4:21-cv-00582-JMB Doc. #: 7 Filed: 05/25/21 Page: 2 of 3 PageID #: 86




Dated: May 25, 2021                   Respectfully submitted,

                                      SHOOK, HARDY & BACON L.L.P.

                                      By: /s/ James P. Muehlberger
                                      James P. Muehlberger, #51346MO
                                      Douglas B. Maddock, Jr., #53072MO
                                      2555 Grand Boulevard
                                      Kansas City, MO 64108
                                      Telephone: (816) 474-6550
                                      Facsimile: (816) 421-5547
                                      jmuehlberger@shb.com
                                      dmaddock@shb.com

                                      Attorneys for Defendant Conopco, Inc., d/b/a
                                      “Unilever”




                                      2
   Case: 4:21-cv-00582-JMB Doc. #: 7 Filed: 05/25/21 Page: 3 of 3 PageID #: 87




                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, the foregoing document was served upon the

following via the Court’s electronic filing system, mail, and/or electronic mail:


          Daniel F. Harvath
          Harvath Law Group, LLC
          75 W. Lockwood, Suite #1
          Webster Grove, MO 63119
          dharvath@harvathlawgroup.com

          Attorney for Plaintiff




                                              /s/ James P. Muehlberger




                                                 3
